DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 11-12 and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yu (US 2020/0267048).
	Yu discloses the following features.
	Regarding claim 1, a method for BFR (see processes shown in Fig. 3), comprising: when beam failure is determined to occur on at least one of a plurality of cells configured for an electronic device (see UE 310 in Fig. 3 that detects beam failure in step 330, wherein the failure may occur in a PCell as shown in paragraph [0031] or an SCell as shown in paragraph [0034], and failure may occur in multiple SCells as shown in paragraph [0046]); sending a BFR SR to a network, the BFR SR indicating the beam failure and requesting resources to report the beam failure (see step 332 in Fig. 3 and “UE 310 may transmit a scheduling request (SR) to base station 320 in action 332 
Regarding claim 11, wherein the resources includes a BFRQ MAC CE sent on a PUSCH (see PUSCH BFR MAC CE sent in step 336 of Fig. 3); the BFRQ MAC CE indicates the cell information and the new beam information (see “the BFRQ may be a BFR MAC CE that carries a cell index of an SCell in which beam failure occurs and a new candidate beam index for the SCell” recited in paragraph [0041]); and the new beam information includes at least one new beam index for the at least one of the plurality of cells (see “the BFRQ may be a BFR MAC CE that carries a cell index of an SCell in which beam failure occurs and a new candidate beam index for the SCell” recited in paragraph [0041]).
	Regarding claim 12, wherein the at least one of the plurality of cells includes an SCell and/or a PCell (see UE 310 in Fig. 3 that detects beam failure in step 330, wherein the failure may occur in a PCell as shown in paragraph [0031] or an SCell as 
	Regarding claim 15, an electronic device for BFR (see UE 310 in Fig. 3 that detects beam failure in step 330, wherein the failure may occur in a PCell as shown in paragraph [0031] or an SCell as shown in paragraph [0034], and failure may occur in multiple SCells as shown in paragraph [0046]), comprising processing circuitry configured to: when beam failure is determined to occur on at least one of a plurality of cells configured for the electronic device (see UE 310 in Fig. 3 that detects beam failure in step 330, wherein the failure may occur in a PCell as shown in paragraph [0031] or an SCell as shown in paragraph [0034], and failure may occur in multiple SCells as shown in paragraph [0046]); send a BFR SR to a network, the BFR SR indicating the beam failure and requesting resources to report the beam failure (see step 332 in Fig. 3 and “UE 310 may transmit a scheduling request (SR) to base station 320 in action 332 to request an UL resource for transmitting the BFR MAC CE” recited in paragraph [0041]); receive priority scheduling for the resources from the network (see “In action 334, UE 310 may receive, from base station 320, DCI #1 (e.g., UL grant) that schedules a PUSCH transmission during which the BFR MAC CE may be transmitted” recited in paragraph [0042] and Fig. 3, wherein the UE would have priority to transmit using the scheduled resource); and send a BFRQ using the resources (see step 336 in Fig. 3), the BFRQ indicating cell information of the at least one of the plurality of cells and new beam information of one or more new candidate beams for the at least one of the plurality of cells (see “the BFRQ may be a BFR MAC CE that carries a cell index of an .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu as applied to claims 1 and 15 above, and further in view of Belghoul (US 2016/0233989).
	Yu discloses the following features.
	Regarding claims 2 and 16, wherein the plurality of cells includes a PCell and a SCell; the at least one of the plurality of cells includes the SCell (see UE 310 in Fig. 3 
	Yu does not disclose the following features: regarding claims 2 and 16, sending the BFR SR includes sending the BSR SR to the network using a PUCCH configured for the PCell (Yu as shown above, shows sending the BSR SR to the network using a 
Belghoul discloses the following features.
Regarding claim 2, sending the BFR SR includes sending the BSR SR to the network using a PUCCH configured for the PCell (Yu as shown above, shows sending the BSR SR to the network using a PUCCH, but does not specify that the SR is sent on a PUCCH configured for the PCell; Belghoul shows that an SR may be sent on a PUCCH configured for the PCell as shown in paragraph [0069], which recites “For UL data transmission from the UE 396 to the eNodeB 395, the UE 396 can generate and send a scheduling request (SR) on the PUCCH physical channel in the Pcell licensed radio frequency band. The SR can indicate to the eNodeB 395 that the UE 396 has UL data pending”); sending the BFRQ includes sending the BFRQ MAC CE using a PUSCH configured for the PCell (Yu as shown above, shows sending the BSRQ to the network using a PUSCH, but does not specify that the BFRQ is sent on a PUSCH configured for the PCell; Belghoul shows that a granted UL transmission may be sent in the PCell in paragraph [0070], which recites “When provided with a UL grant for UL transmission in the Pcell licensed radio frequency band, the UE 396 can transmit the UL data in the PUSCH physical channel in the Pcell licensed radio frequency band, e.g., during the uplink subframe indicated by the UL grant”).
.

Claims 4 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu as applied to claims 1 and 15 above, and further in view of Sang (US 2019/0089447).
Yu discloses the features as shown above.
Yu also discloses the following features.
Regarding claims 4 and 18, wherein the at least one of the plurality of cells is a PCell (see UE 310 in Fig. 3 that detects beam failure in step 330, wherein the failure may occur in a PCell as shown in paragraph [0031]).
Yu does not explicitly disclose the following features: regarding claims 4 and 18, a PCell configured with one or more serving control channels to communicate with the network; and the method further includes determining that the beam failure occurs on the PCell when at least one of the one or more serving control channel fails.
Sang discloses the following features.
Regarding claims 4 and 18, wherein the at least one of the plurality of cells is a PCell configured with one or more serving control channels to communicate with the network; and the method further includes determining that the beam failure occurs on 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Yu using features, as taught by Sang, in order to detect beam failure of the PCell (see paragraph [0171] of Sang).

Claims 7, 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu as applied to claim 1 above, and further in view of Cirik (US 2020/0145280).
Yu discloses the features as shown above.
Yu also discloses the features. 
Regarding claim 10, wherein the plurality of cells includes a first subset of cells and a second subset of cells (see “multiple SCells” in paragraph [0046], wherein multiple SCells may be divided into subsets of SCells); the BFR SR configuration for the first subset of cells to report a beam failure for the first subset of cells, the first subset of cells including the at least one of the plurality of cells (see Fig. 3, wherein the BFR SR is made for the later transmission of the BFR MAC CE, and see “the BFRQ may include multiple SCell indexes when beam failure occurs in multiple SCells” recited in paragraph [0046], wherein the multiple SCell indexes indicates the first subset of SCells); and another BFR SR configuration is configured for the second subset of cells to report a beam failure for the second subset of cells (see Fig. 3, wherein the BFR SR is made for 
Yu does not disclose the following features: regarding claim 7, the BSR SR has a BSR SR configuration including a period and an offset; regarding claim 8, the BSR SR configuration is associated with a PUCCH format 0 that includes multiple cyclic shifts, one or more of the multiple cyclic shifts being configured for at least one of: 1) the BFR SR and 2) the BFR SR and at least one of HARQs.
Cirik discloses the following features.
Regarding claim 7, the BSR SR has a BSR SR configuration including a period and an offset (see “SR configuration…a parameter indicating a periodicity and offset of SR transmission” recited in paragraph [0366]).
Regarding claim 8, the BSR SR configuration is associated with a PUCCH format 0 (see “An uplink format (e.g., PUCCH format) for SR transmission may be a PUCCH format 0” recited in paragraph [0368]) that includes multiple cyclic shifts, one or more of the multiple cyclic shifts being configured for at least one of: 1) the BFR SR and 2) the BFR SR and at least one of HARQs (see “A wireless device may send (e.g., transmit) an uplink signal (e.g., PUCCH) by setting the cyclic shift to a first value (e.g., 0), for example, based on a positive SR transmission using PUCCH format 0” recited in paragraph [0368], wherein the SR may be a BFR SR as shown in Yu).
.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu and Cirik as applied to claim 7 above, and further in view of Yuan (US 2021/0058998).
Yu and Cirik disclose the features as shown above.
Yu does not disclose the following features: regarding claim 9, wherein the BFR SR is scheduled at a same time with a SR, sending the BFR SR prior to sending the SR or sending the BFR SR and the SR simultaneously.
Yuan discloses the following features.
Regarding claim 9, wherein the BFR SR is scheduled at a same time with a SR, sending the BFR SR prior to sending the SR or sending the BFR SR and the SR simultaneously (see “In this collision case, there are SR and BFR-PUCCH to be transmitted in the same OFDM symbol and there might be two different options. The first option is to transmit the SR PUCCH and the BFR-PUCCH simultaneously” recited in paragraph [0079], wherein Fig. 3 of Yu shows that the BFR transmitted on the PUCCH is the BFR SR).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Yu using features, as taught by Yuan, in order to ensure the BFR SR may be promptly transmitted in case of collision with other SR (see paragraph [0079] of Yuan).

Allowable Subject Matter
Claims 3, 5-6, 13-14, 17 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  no reasonable combination of prior art references is found to disclose all of the claimed features, as required in the currently objected claims.
Regarding claims 3, 13, 14 and 17, the above cited references, Yu and Belghoul, as applied to the rejection of claim 2 disclose most of the claimed features.  Yu and Belghoul do not disclose the features regarding the use of A-CSI on a PUCCH.  Other relevant prior art references include Akkarakaran (US 2019/0289558) and Jung (US 2020/0351054).  Akkarakaran discloses the transmission of BFR information using an A-CSI, but does not disclose transmitting such A-CSI on a PUCCH.  Jung discloses transmitting A-CSI on a PUSCH and periodic CSI using PUCCH, which actually teach against the claimed limitation of transmitting A-CSI on a PUCCH.
Claim 5-6 and 19-20, Yu and Belghoul, as applied to the rejection of claim 2 disclose most of the claimed features.  However, Yu and Belghoul do not discloses that for the beam failure occurring on the PCell, sending the BFR SR using a PUCCH for the PCell and sending the BFRQ using a BFRQ MAC CE using a PUSCH configured for the PCell or sending the  A-CSI on a PUCCH configured for the PCell.  Yang (US 2021/0067231) discloses reporting BFRQ for beam failure that occurs on the PCell, but 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUTAI KAO whose telephone number is (571)272-9719.  The examiner can normally be reached on Monday-Friday 8:00-17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571)272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JUTAI KAO/           Primary Examiner, Art Unit 2473